                      Case 4:17-cv-04192-JST Document 90 Filed 12/07/18 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Northern District
                                                  __________  DistrictofofCalifornia
                                                                           __________


                     Rearden LLC, et al.                           )
                             Plaintiff                             )
                                v.                                 )      Case No.   3:17-cv-04192-JST
              Paramount Pictures Corp., et al.                     )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiffs Rearden LLC and Rearden Mova LLC                                                                         .


Date:          12/07/2018                                                                    /s Frank Busch
                                                                                            Attorney’s signature


                                                                                         Frank Busch (258288)
                                                                                        Printed name and bar number
                                                                           Wagstaffe, von Loewenfeldt, Busch & Radwick LLP
                                                                                       100 Pine Street, Suite 725
                                                                                       San Francisco, CA 94111

                                                                                                  Address

                                                                                          busch@wvbrlaw.com
                                                                                              E-mail address

                                                                                             (415) 357-8900
                                                                                             Telephone number

                                                                                             (415) 357-8910
                                                                                               FAX number


            Print                        Save As...                                                                   Reset
